Citation Nr: 1518052	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:  New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a January 2014 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

During the appeal period, the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the above-captioned claim, the RO's January 2011 letter advised the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate the claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The RO also advised the Veteran that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes and an effective date will be assigned.  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.   See Pelegrini, 18 Vet. App. at 120.

The duty to assist has also been satisfied.  The RO obtained the Veteran's identified VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the Veteran's above-captioned increased rating claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  

The Veteran was provided a VA examination in April 2012.  The examiner reviewed all of the evidence in the Veteran's claims file and administered a thorough clinical examination, which provided findings pertinent to the rating criteria and allowed for a fully informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The examiner also fully described the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board finds that the Veteran has been provided an adequate VA examination for evaluation purposes.  See Barr, 21 Vet. App. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In September 2010, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected bilateral hearing loss, which was denied in a May 2012 rating decision.  Thereafter, the Veteran perfected an appeal.  In November 2014, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the RO to obtain the Veteran's updated VA treatment records, including all records from the VA Medical Center in Bath, New York, dated February 2013 to the present, and a February 2012 audiogram, which was referenced in a February 2012 audiological consultation report.  While in remand status, the RO obtained the treatment records identified by the Board, including the February 2012 audiogram.  In a January 2015 supplemental statement of the case, the RO confirmed and continued the noncompensable rating assigned to the Veteran's bilateral hearing loss.  The Veteran's claim was then remitted to the Board for further appellate review.  Based on the foregoing, the Board finds that the RO substantially complied with the November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the  average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI representing profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2014).  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

The rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b), each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  When 38 C.F.R. 
§ 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id.

A February 2012 VA audiology consultation report indicates that the Veteran reported difficulty hearing, particularly when multiple people were talking.  He reported trying hearing aids in the past, but was not able to tolerate the sound quality.  Quick Speech in Noise testing revealed moderate sensorineural hearing loss.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
90
LEFT
25
20
20
65
85

The puretone threshold average was 49 decibels in the right ear and 48 decibels in the left ear.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the CID W-22 word list revealed scores of 96 percent in the right ear and 92 percent in the left ear.  The audiologist noted that the results were not adequate for adjudication purposes.  The assessment was normal hearing through 2,000 Hertz, precipitously sloping to a profound high frequency sensorineural hearing loss in both ears.

During an April 2012 VA examination, the Veteran reported difficulty hearing when more than one person was talking, when he was in a group setting, and when he watched television.  He also reported difficulty hearing his teachers and classmates.  The Veteran indicated that he was fitted for hearing aids in February 2012, but continued to experience difficulty hearing in groups and at school.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
60
90
LEFT
25
20
20
65
85

The puretone threshold average was 48 in both ears.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 94 percent in the right ear and 92 percent in the left ear.  The examiner noted normal hearing sensitivity for 500 through 2000 Hertz, sloping to profound sensorineural hearing loss at 4000 Hertz, bilaterally.  The diagnosis was bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.

A June 2013 VA audiology note indicates that the Veteran reported a gradual decrease in hearing sensitivity.  He reported difficulty hearing the television and difficulty hearing in the presence of background noise.  The Veteran also stated that he had to focus on someone in order to understand what they were saying. The audiologist indicated that the Veteran frequently asked to have things repeated during the consultation.  It was noted that the right hearing aid made a "static noise," and the Veteran did not wear his hearing aids every day because they reportedly produced sounds "through a microphone."  Data logging revealed that the Veteran averaged less than one hour a day of hearing aid use.  A Binaural Quick Speech in Noise test revealed moderate sensorineural hearing loss.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
75
95
LEFT
25
25
25
75
90

The puretone threshold average was 55 decibels in the right ear and 54 decibels in the left ear.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the CID W-22 word list revealed scores of 80 percent in the right ear and 88 percent in the left ear.  The audiologist noted that the test results were not adequate for adjudication purposes.  The diagnosis was normal hearing through 2,000 Hertz, sloping to a profound sensorineural hearing loss, bilaterally.

During a January 2014 hearing before the Board, the Veteran testified that he had difficulty understanding conversational speech on television, in crowded rooms, and in the presence of background noise.  He testified that wearing hearing aids created an echo in his ears, making it more difficult to discriminate speech.  The Veteran's representative also stated that the Veteran's service-connected tinnitus further exacerbated his inability to hear in the presence of background noise.  With regard to functional impairment, the Veteran testified that he had difficulty hearing his classmates and college professors.  Consequently, he  had to sit in the front row of his classes and pay closer attention.  However, the Veteran testified that he has been able to successfully complete at least two years of college courses and has not failed any courses due to his inability to discriminate speech.  He also testified that his hearing loss was not debilitating to the point where he was unable to function, but he was becoming frustrated with constantly having to ask people to repeat what they have said.  The Veteran stated that although he occasionally had some difficulty hearing, he was able to communicate over the telephone.

Because the February 2012 and June 2013 audiological examinations did not include a speech discrimination test using the Maryland CNC word list, the Board is unable to utilize those findings in the determination of the appropriate rating to be assigned to the Veteran's bilateral hearing loss.  Although the Rating Schedule provides a table to determine the appropriate rating based only on puretone threshold averages, this method can only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, among other possibilities, or when an exceptional pattern of hearing loss is shown.  38 C.F.R. §§ 4.85(a), (c), 4.86, Table VIA.  The February 2012 and June 2013 audiologists did not certify that use of the speech discrimination test was inappropriate.  In fact, the April 2012 VA examiner specifically indicated that the use of speech discrimination testing was appropriate for this Veteran.  Moreover, the results of the Veteran's audiological testing do not reflect an exceptional pattern of  hearing impairment.  See 38 C.F.R. § 4.86.  Therefore, the findings from the February 2012 and June 2013 audiological examinations cannot be considered with respect to the Veteran's increased rating claim.

Applying the results of the April 2012 VA examination to the Rating Schedule reveals numeric designations of Level I for both ears.  See 38 C.F.R. §  4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. §  4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  

The medical evidence of record confirms that the Veteran has a hearing loss disability.  However, the degree to which this disability effects the average impairment of earnings, according to the Rating Schedule, does not result in a compensable rating.  See 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenman v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to a compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)

Generally, evaluating a disability using either a corresponding or analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Therefore, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra schedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

The record reflects that the Veteran reported difficulty hearing the television and understanding conversational speech, particularly in group settings or in the presence of background noise.  With regard to functional impairment, the Veteran testified that he had difficulty hearing his classmates and college professors, which forced him to sit the front row of his classes, pay closer attention to what people were saying, and often ask people to repeat things.  However, despite his difficulty discriminating speech in loud environments, the Veteran testified that he communicated over the telephone, successfully completed at least two years of college courses, and has not failed any courses due to his hearing loss.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's disability picture for bilateral hearing loss is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's disability.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Board notes that during the January 2014 hearing before the Board, the Veteran's representative indicated that the Veteran's service-connected tinnitus further exacerbated his ability to hear in the presence of background noise.  However, as noted above, the level of functional impairment caused by the Veteran's difficulty discriminating speech is not so exceptional as to warrant extraschedular consideration.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a compensable rating to the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 





(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


